Citation Nr: 1120998	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-39 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for duodenal ulcer.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that granted a compensable rating of 10 percent for the ulcer, continued the 30 percent rating for the PTSD, and denied the service connection and TDIU claims.

A January 2008 rating decision granted service connection for PTSD and assigned an initial 10 percent rating, effective August 2007, and also denied entitlement to service connection for bilateral hearing loss.  The Veteran appealed both the initial PTSD rating and the denial of the service connection claim.  A statement of the case (SOC) was issued in June 2008, which noted a decision review officer granted an increased rating from 10 to 30 percent for the PTSD, effective August 2007, and continued the denial of the hearing loss claim.  There is no indication in the claims file that the Veteran did not receive the (SOC) or that the postal service returned it to VA as undeliverable.  Neither is there any evidence of the Veteran having submitted a substantive appeal in response to the SOC.  Hence, those issues are not before the Board and will not be discussed in the decision below, see 38 C.F.R. §§ 19.32, 20.200, 20.302 (2010); and, the Board will consider the PTSD claim as one of entitlement to an increased rating for an existing disability, rather than an initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).



FINDINGS OF FACT

1.  The Veteran's duodenal ulcer has not manifested with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, during the current reporting period.

2.  The preponderance of the probative evidence indicates that there is no currently diagnosed headaches disorder.

3.  The Veteran's PTSD has not manifested with occupational and social impairment with reduced reliability and productivity during the current reporting period.

4.  The preponderance of the competent evidence indicates that the Veteran's disability picture is not so exceptional that it renders him unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent for duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.114, Diagnostic Code (DC) 7305 (2010).

2.  The requirements for entitlement to service connection for a headaches disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

3.  The requirements for an evaluation higher than 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, DC 9411.

4.  The requirements for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in April and May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letters fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board notes that the Veteran was not afforded an examination for his headaches disorder claim but finds no prejudice.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that: 1) the claimant has a current disability or signs and symptoms of a current disability; 2) the record indicates that the disability or signs and symptoms of disability may be associated with active service; and, 3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  (Emphasis added).  The threshold for the duty to get an examination is rather low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records note the Veteran reported a history of frequent or severe headaches at his physical examination for enlistment.  The examiner noted the Veteran's report that the headaches were triggered by too much heat.  The September 1965 Report Of Medical Examination For Enlistment notes that the Veteran's neurologic area was assessed as normal, and he was deemed fit for entry into active service.

Service treatment records also note the Veteran's complaints of a sore throat, headaches, and cough, in December 1965.  Examination revealed the throat was red, the neck supple, and the chest clear, and the Veteran's temperature was 100.2 degrees.  The examiner did not note a diagnosis but notes issuance of unnamed medication and recommended inside duty for 24 hours.  In March 1966 the Veteran complained of frontal headaches with some associated dizziness.  The examiner indicated the Veteran's complaints were secondary to possible sinus trouble.  Ornade and Darvon were prescribed.  At his physical examination for separation the Veteran again reported a history of frequent or severe headaches.  No further comment was noted, and the August 1967 Report Of Medical Examination For Separation notes the neurologic area was assessed as normal.

The Board notes that there is no notation of any reported history of headaches by the Veteran in the August 1968 VA examination report of the examination conducted in association with the Veteran's initial claim for VA benefits for other disorders.  Further, the VA outpatient records do not note any complaints of headaches by the Veteran or other reported history related to headaches.  Neither is there any notation of a diagnosed headaches disorder listed among the Veteran's problem areas.  In light of these facts, the Board finds the evidence of record shows that neither of the three elements is shown by the evidence.  As a result, not affording the Veteran an examination for his headaches claim was not a failure to assist him with his claim.  See 38 C.F.R. § 3.159(c)(4).
   
The evidence of record shows the Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the claim.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Therefore, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection Claim

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(2); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The discussion above on whether the VCAA duty for an examination was triggered is hereby incorporated here by reference.  As noted in that discussion, there is no evidence of a currently diagnosed headaches disorder.  The VA outpatient records and the Compensation and Pension examination reports do not indicate reports of headaches as a symptom of other disorders for which the Veteran is treated.  With regard to the first evidentiary showing, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

In the absence of a currently diagnosed headaches disorder, the first requirement for entitlement to service connection is absent.  Thus, the Board is constrained to deny the claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

Increased Ratings

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Duodenal Ulcer

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Analysis

By way of history, an August 1968 rating decision granted service connection for spasm, pyloris, and duodenal bulb, and assigned an initial noncompensable rating under DC 7305, effective October 1967.  See 38 C.F.R. § 4.31.  VA received the Veteran's current claim for an increased rating in March 2009.

The applicable rating criteria provide that, a duodenal ulcer which manifests with moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or, with continuous moderate manifestations, warrants a 20 percent rating.  38 C.F.R. § 4.114, DC 7305.

The May 2009 examination report notes the claims file was not available to the examiner, but the examiner took an extensive history from the Veteran.  The Veteran reported stomach aches and bloating occurred on three to four days a week.  He described the stomach pain as a low grade ache that lasted about an hour.  The Veteran reported that milk sometimes provided relief but, at other times, it irritated him.  He also reported gnawing or burning pain of the right upper quadrant that occurred monthly and loose stools four to five days a week as well as constipation about once or twice a week.  The Veteran noted diarrhea once or twice a week.  The examiner observed that there was no pattern to the Veteran's diet, as the Veteran reported he was able to eat all foods, but he simply preferred not to eat spicy foods.  The Veteran denied any episodes of abdominal colic, nausea, vomiting, abdominal distention, or weight loss.  He also denied having used any medication or having received treatment for his stomach symptoms.  At the time of the examination his current VA treatment was for liver issues.

The examiner noted that physical examination did not reveal any abnormalities.  There were no signs of anemia or malnutrition, and there had not been any episodes of hematemesis or melena.  The Veteran retired from his last job in 1999, and he reported that he was still unemployed due to the poor economy, age, skill  set, and the fact that he preferred not to work at night.

As noted in the Introduction, the RO granted a compensable rating of 10 percent, which is assigned for mild recurring symptoms once or twice yearly.  See 38 C.F.R. § 4.114, DC 7305.  The Board finds that the preponderance of the evidence shows the Veteran's duodenal ulcer residuals more nearly approximate the assigned 10 percent rating.  38 C.F.R. § 4.7.  The examination report shows the findings on clinical examination do not meet or approximate a higher, 20 percent, rating.

The rating criteria indicate that sever ulcer symptoms consist of pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  See 38 C.F.R. § 4.114, DC 7305.  The May 2009 examination report notes that the Veteran's duodenal ulcer has not manifested any of the symptoms just noted.  Neither has it manifested with continuous moderate symptoms, which would be those less severe than the severe symptoms but with impairment of health manifested by anemia and weight loss; or, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The examination report indicates the Veteran's ulcer has not continuously manifested with such symptoms.  Thus, the Board finds the preponderance of the evidence shows the Veteran's duodenal ulcer has more nearly approximated the assigned 10 percent rating throughout the current reporting period.  38 C.F.R. §§ 4.1, 4.7, 4.114, DC 7305.  There is no factual basis to support a staged rating for any part of the rating period.  See Hart, supra.  The benefit sought on appeal is denied.

PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Analysis

Under the current criteria, PTSD that manifests with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent.  38 C.F.R. § 4.130, DC 9411.

PTSD which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants an evaluation of 50 percent.  Id.

The May 2009 examination report reflects that the examiner noted the Veteran was diagnosed with PTSD at the November 2007 examination, and a Global Assessment of Functioning (GAF) of 70 was assigned.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  The examiner noted that the Veteran had not received any psychiatric treatment or been prescribed any psychotropic medications.  The examiner noted that a January 2009 gastroenterology consult noted the Veteran denied anxiety or depression.  The primary symptoms reported by the Veteran were sleep disturbance and anger.  He told the examiner that he averaged about four to five hours a night, and two consecutive nights of short sleep caused irritability.  The Veteran noted that he had tried over-the-counter medications but without relief.  The examiner noted that the Veteran's sleep disturbance was at least, in part, due to his PTSD symptoms.  The Veteran denied any history of suicide attempts or violence or assaultiveness.

Mental status examination revealed the Veteran as appropriately dressed, and he appeared calm and confident.  His psychomotor activity was unremarkable, and his speech was spontaneous and clear.  The Veteran's attitude was cooperative, friendly, relaxed, and attentive.  Affect was appropriate, and the Veteran's mood was good.  The Veteran was oriented to person, time, and place, and his attention was intact.  Thought process and content were unremarkable.  The Veteran's insight and judgment were appropriate.  The Veteran denied any delusions or hallucinations, panic attacks, or suicide or homicide ideation.  He did not exhibit any inappropriate behavior.  He interpreted proverbs appropriately and his impulse control was assessed as good.  The Veteran denied any problems with attending to his activities of daily living, and he showed the ability to maintain minimum personal hygiene.  Remote, recent, and immediate, memory were intact.  The Veteran reported he had been married for 28 years, and he and his wife lived alone.  He described his marriage as stable and good, and noted that they had six grandchildren, ages 6 to 15.

The examiner noted that the Veteran continued to manifest symptoms in all spheres of the DSM-IV criteria for PTSD, but at a mild rate.  The examiner noted that, if the Veteran were still employed, his PTSD would likely cause some mild or transient decreases in work efficiency.  As a result, the examiner assigned a GAF of 70.

A GAF of 70 is at the highest end of the Range 61 - 70, and is indicative of some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The examiner specifically noted that the Veteran's PTSD symptoms fell squarely within those criteria.  The examiner noted further that, while the Veteran had stopped participating in a veterans organization and its events because it bought back memories of combat, he still had friends and good family relationships.

In light of the above, the preponderance of the evidence clearly shows the Veteran's PTSD to more nearly approximate the assigned 30 percent rating.  38 C.F.R. § 4.7.  A higher, 50 percent, rating is not met or approximated, as the Veteran's PTSD does not meet or approximate the 50 percent criteria.  Thus, the Veteran's PTSD has manifested at 30 percent throughout the current rating period.  38 C.F.R. §§ 4.1, 4.7, 4.130, DC 9411.  There is no factual basis to support a staged rating for any part of the rating period.  See Hart, supra.

TDIU

For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment.  However, if the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis

The Veteran is currently service connected for the duodenal ulcer, currently rated at 10 percent; PTSD, currently rated at 30 percent; tinnitus, rated at 10 percent; and, residuals of a right eye corneal scar, rated noncompensable, for a combined total rating of 40 percent.  See 38 C.F.R. § 4.25.  In light of the Veteran's current combined total rating, he does not meet the criteria for consideration for a TDIU for multi-service-connected disabilities on a scheduler basis.  38 C.F.R. § 4.16(a).  This, however, does not end the analysis.

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Court Of Appeals For Veterans Claims has held that 38 C.F.R. § 4.16(b) must be applied in conjunction with 38 C.F.R. § 3.321(b)(1), in that the Board is precluded from allowing a TDIU on an extraschedular basis in the first instance, as that authority rests solely with the Director, Compensation and Pension Service.  The Board, however, may still decide whether referral is indicated of appropriate.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996), citing Kellar v. Brown, 6 Vet. App. 157 (1994).
In determining whether a claimant is entitled to a TDIU for compensation purposes, neither the claimant's nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. § 3.341(a); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For a consideration of a TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the Veteran's disability picture is different than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App. at 363.

The evidence of record shows that, while the Veteran has not worked since 1999, and he is currently unemployed, his unemployment is not due in any way to either, or all, of his service-connected disabilities.  In light of this fact, the Board-as did the RO, finds no factual basis for referring the Veteran's case to the Director, Compensation and Pension Service for consideration of a TDIU on an extraschedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim(s), however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to a rating higher than 10 percent for duodenal ulcer is denied.

Entitlement to service connection for headaches is denied.

Entitlement to an increased rating for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


